IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


GEORGE BOCHETTO, AS                : No. 441 EAL 2014
ADMINISTRATOR OF THE ESTATES OF :
ANDREW MILLER, DEC., DENNIS        :
FALIZE, DECEASED, AND JAVIER       : Petition for Allowance of Appeal from the
TERRON SANCHO, DECEASED, AND       : Order of the Superior Court
MARK MILLER AND SUSAN MARIE        :
MILLER, DIRK JAN FALIZE, KARIN DEN :
TURK AND JOSE M. TERRON SANCHO :
                                   :
                                   :
           v.                      :
                                   :
                                   :
PIPER AIRCRAFT CO., AMERICAN       :
CAPITAL, LTD., & DIMELING          :
SCHREIBER & PARK, HONEYWELL        :
INTERNATIONAL, INC., CONTINENTAL :
MOTORS, INC., TELEDYNE             :
TECHNOLOGIES, INC., TDY            :
INDUSTRIES, INC., ALLEGHENY        :
TECHNOLOGIES, INC., AND            :
ALLEGHENY TELEDYNE, INC.           :
                                   :
                                   :
PETITION OF: PIPER AIRCRAFT CO., :
AMERICAN CAPITAL, LTD., &          :
DIMELING SCHREIBER & PARK,         :
HONEYWELL INTERNATIONAL, INC.,     :
CONTINENTAL MOTORS, INC.           :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.